Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
Claim Objections
Claim 15 is objected to for containing otherwise allowable subject matter, but being written in dependent format. Claim 15 would be allowable if rewritten in independent format. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US6426311, hereinafter referred to as Goto) in view of Beall et. al (US20190161395, hereinafter referred to as Beall).
Regarding claim 1, Goto discloses an inorganic composition article containing at least one kind selected from α-cristobalite and α-cristobalite solid solution as a main crystal phase (see Goto at Col. 12, lines 1-14, disclosing Tables 1 to 4 show compositions of Examples No. 1 to No. 10 of the glass-ceramics of the invention… in the tables, the α-cristobalite solid solution is referred to as "α-cris. SS".) and (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises α-cristobalite SS as the main crystal phase.), wherein by mass% in terms of oxide, a content of a SiO2 component is 50.0% to 75.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 75.0 mass % SiO2.), a content of a Li2O component is 3.0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 5.5 mass % Li2O.), a content of an Al2O3 component is 5.0% or more and less than 15.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 7.5 mass % Al2O3.). While Goto does not explicitly disclose a total content of the Al2O3 component and a ZrO2 component is 12.5% or mor, Goto does disclose an example of a glass ceramic which comprises 7.5 mass % Al2O3 and 4.0 mass % ZrO2 for a combined value of Al2O3 + ZrO2 = 7.5 + 4.0 = 11.5 mass%, which is close to touching the claimed range (see Goto at Table 1, Example 2). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Goto does not disclose using an ion exchange process to form the compressive stress layer, however, it is well known in the art to use an ion exchange process to form a compressive stress layer on a glass ceramic to improve the durability of an article. For example, Beall is directed to a glass ceramic (see Beall at the Abstract). Beall discloses a glass ceramic is ion exchanged and comprises a compressive stress layer extending from a surface of the glass ceramic (see Beall at [0015]). Beall teaches glass ceramics are also chemically strengthened, such as by ion exchange, producing a glass ceramic that is damage resistant for applications such as, but not limited to electronic device housings (see Beall at [0077]). 
While Goto in view of Beall does not explicitly disclose the claimed compressive strength range, this is an inherent property dependent upon the composition and the process of forming the composition. The composition of Goto is sufficiently similar to the instantly claimed composition as disclosed above. Beall teaches using sodium or potassium nitrate solutions to create compressive stress via ion exchange performed from 400-500°C for 4 to 8 hours (see Beall at [0080]-[0081]), which is sufficiently similar to the instantly disclosed process of using potassium or sodium nitrate heated to 350°C to 550°C for 1 to 1440 minutes (which is greater than 0 hours to 24 hours) (see the instant specification at Page 15, lines 8-11) such that these properties would be inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). Furthermore, while the glass example disclosed by Goto is merely close to the claimed range of 12.5% of the combination of Al2O3 and ZrO2, the example disclosed by Goto is still expected to be capable of achieving the same compressive strength as evidenced by examples 16 and 25 of Table 3 of the instant specification. Both examples 16 and 25 have below 12.5% of the combination of Al2O3 and ZrO2, and still achieve a compressive strength within the claimed range, where Example 16 has an Al2O3+ZrO2 value below the example disclosed by Goto and Example 25 has an Al2O3+ZrO2 value above the value disclosed by Goto. 
Therefore, it would have been obvious to a person having ordinary skill in the arts before the effective filing date to modify Goto with an ion exchange procedure as disclosed by Beall with a reasonable expectation of successfully forming a compressive stress layer which will produce a glass ceramic that is damage resistant as taught by Beall. 
Regarding claim 2, Goto discloses a content of a ZrO2 component is more than 0% and 10.0% or less (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 4.0 mass % ZrO2.), a content of a K2O component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 2.0 mass % K2O.), and a content of a P2O5 component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 2.1 mass % P2O5.).
Regarding claim 3, Goto discloses a content of a Na2O component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % Na2O.), a content of a MgO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 1.8 mass % MgO.), a content of a CaO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % CaO.), a content of a SrO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0.6 mass % SrO.), a content of a BaO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0.5 mass % BaO.), a content of a ZnO component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0.5 mass % ZnO.), and a content of a Sb2O3 component is 0% to 3.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0.5 mass % Sb2O3.).
Regarding claim 4, Goto discloses a content of a Nb2O5 component is 0% to 10.0%, (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % Nb2O5.) a content of a Ta2O5 component is 0% to 10.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % Ta2O5.), and a content of a TiO2 component is 0% or more and less than 7.0% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 0 mass % TiO2.).
Regarding claim 9, 10, and 11, while Goto does not explicitly disclose an example of a glass-ceramic comprising a total content of Al2O3 and ZrO2 of 12.0% or more, 13.0% or more, or 13.5% or more, Goto does disclose an example of a glass ceramic which comprises 7.5 mass % Al2O3 and 4.0 mass % ZrO2 for a combined value of Al2O3 + ZrO2 = 7.5 + 4.0 = 11.5 mass% (see Goto at Table 1, Example 2), which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph). 
Goto further teaches that the Al2O3 may range from 5-9% and the ZrO2 may range from 2-7%, which provides for a total Al2O3+ZrO2 ranging from 5-9 + 2-7 = 7-16% Al2O3+ZrO2. Goto teaches the ZrO2 ingredient … functions as a nucleating agents for the glass … and a preferred amount is over 2% (see Goto at col. 10, lines 52-57) while if an excessive amount is added, difficulty arises in melting the base glass … thus the amount of this ingredient should preferably by limited to 7% or below (see Goto at col. 10, lines 58-62). Goto further teaches the Al2O3 ingredient improves chemical durability and mechanical strength, particularly … at an amount over 5% … if an excessive amount of this ingredient is added, the melting property and resistance to devitrification of the glass deteriorate … thus the upper limit should be less than 9% (see Goto at col. 11, lines 1-15). Therefore, it would have been obvious to a PHOSITA before the effective filing date to modify the Al2O3+ZrO2 range to be over 13.5% with a reasonable expectation of successfully providing a glass-ceramic with improved durability, mechanical strength, and sufficient nucleation without resistance to devitrification and without difficulty arising in melting the base glass. 
Regarding claim 12, Goto discloses the total content of the Al2O3 component and the ZrO2 component is less than 18.3% (see Goto at Table 1, Example 2, disclosing an example of a glass ceramic which comprises 7.5 mass % Al2O3 and 4.0 mass % ZrO2 for a combined value of Al2O3 + ZrO2 = 7.5 + 4.0 = 11.5 mass%). 
Regarding claim 13, and 14, while Goto in view of Beall does not explicitly disclose the claimed compressive strength range, this is an inherent property dependent upon the composition and the process of forming the composition. The composition of Goto is sufficiently similar to the instantly claimed composition as disclosed above, and the process of chemically strengthening taught be Beall is sufficiently similar to the instantly disclosed process such that these properties would be inherent as discussed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Allowable Subject Matter
Claim 15 is directed towards the glass of claim 1, wherein the total content of the Al2O3 component and the ZrO2 component is more than 16.2%. The closest prior art is Goto in view of Beall as disclosed in the rejection above. Example 2 of Table 1 from Goto discloses an Al2O3+ZrO2 value of only 11.5%. As such, claim 15 would be allowable if rewritten in independent form. 
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. Applicant argues that the example 2 disclosed by Goto cannot achieve the claimed compressive strength as evidenced by comparative examples 1 and 2 of the instant specification, because neither of these samples achieve the claimed compressive strength. This is not found convincing because comparative examples because comparative examples 1 and 2 have other significant compositional differences with the example 2 disclosed by Goto aside from the Al2O3+ZrO2 value. Furthermore, Example 16 and 25 of Table 3, which are inventive examples, both have Al2O3+ZrO2 values below 12.5 and both achieve compressive strengths within the claimed range. Example 16 has an Al2O3+ZrO2 value of 10.5% and a compressive strength of 700 MPa, and Example 25 has an Al2O3+ZrO2 value of 12.2% and a compressive strength of 869 MPa. Because Example 2 of Goto has an Al2O3+ZrO2 value between these two values at 11.5%, it should be capable of achieving a compressive strength between 700-869MPa, all of which is within the claimed range of greater than or equal to 600 MPa. 
Applicant further argues that a person having ordinary skill in the art, when practicing the invention of Goto, would not be motivated by Beall to perform ion exchange on the glass of Goto because the glass of Goto has a Vickers hardness of 600-800. This is not convincing because the person having ordinary skill in the art has ordinary creativity, and it is well within ordinary creativity to see the similarities between the glasses of Goto and Beall, then make the connection that the glass of Goto could be enhanced through ion exchange as taught by Beall (see MPEP 2141.03(I), disclosing a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.). 
Applicant further argues that the teachings of Beall are incompatible with Goto, because Goto teaches that if the Vickers hardness is too high, the glass-ceramic is difficult to machine. Thus, Applicant argues that a person having ordinary skill in the art would be dissuaded from performing ion exchange on the glass of Goto, because that person would expect the glass-ceramic to be too difficult to machine. This is not convincing because Beall discloses at [0076] machining is performed before the glass is cerammed. Beall further discloses that ceramming occurs before ion-exchange (see Beall at claims 18 and 21). Therefore, a person having ordinary skill in the art before the effective filing date while practicing the invention of Goto in view of the teachings of Beall would understand to machine the glass into any desired configurations before ion-exchange occurred, and thus the hardness after ion-exchange took place would not be a detriment to the machinability of the final article. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



/CAMERON K MILLER/Examiner, Art Unit 1731